                   Case 3:19-mj-00935-RAR Document 13 Filed 06/21/19 Page 1 of 3



AO 472 (Rcv,   I   l/16) Order ol'Detentioll   Pending 1'rial


                                                                                                                  ;j'!
                                               UNrrBp SrRrBs Dtsrrucr Counr                                              . r,:!
                                                                                                                         .,.1

                                                                             for the
                                                                                                                                    ,l¿aeS
                                                                                                              US t,..,
                                                                           District of
                                                                                                                                .
                                                                                                                           ,

                                                                                                                l_i; ¡i;.

                         United States of Arnerica
                                                                         Connecticut
                                                                                                                                    ?rrr,
                                                                                )
                                                                                )

           Tahir Bruff
                                                                                )      Case No
                                                                                                 3   :19 MJ 93s   (RA.R)
                                                                                )
                                   Defendant                                    )


                                                ORDER OF DETENTION PENDING TRIAL
                                                                Part I - Eligibility for Detention

     Upon the

                   flVotion        of the Government attolïey pursuant to l8 U,S.C, $ 3142(Ð(1), or
                   I     trrtotion of the Govemment or Court's own rnotion pursuant to l8 U,S.C. S 3142(Ð(2),

the Court held a detention hearing and found that detention is warranted. This order sets fofih the Coutt's findings of fact
and conclusions of law, as required by l8 U.S.C, $ 3142(i), in addition to any other findings made at the hearing,

                                  Part   II    - Findings of Fact and Law as to Presumptions under $ 3142(e)

      A. Rebuttable Presumption        Arises Undcr 18 U.S.C. $ 31a2(e)(2) (previous tiolcttor)i There is a rebuttable
      presumption that no condition or combination of conditions will re asonably assure the safety of any other person
            comrnunity because the following conditions have been met:
               ) the defendant is charged with one of the following crimes rlescribed in 18 U.S.C, $ 3l42(f)(l):
                       a crime of violence, a violation of l8 U.S.C. $ 1591, or an offense listed in 18 U,S.C,
                    2 332b(gX5XB) for which a maximum tem of imprisonment of 10 years or more is prescribed; or
                       an offense for which the maximutn sentence is life irnprisonment or death; or
             ll(c)     an offense for which a rnaxirnum term of imprisorunent of 10 years ot lnore is prescribed in the
             uControlled
                               Substances Act (21 U,S.C. $$ 801-904), the Controlled Substances Import and Export Act
                  (21 U.S.C. S$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U,S.C. $$ 70501-70508); or
             l-l(¿) any felony if such person has been convicted of two or tnore offenses described in subparagraphs
             l-J
                                                      or two or more State or local offenses that would have been offenses
             -(a) through (c) of this paragraph,
                  described in subparagraphs (a) through (c) ofthis patagraph ifa circumstance giving rise to Federal
                   urisdiction had existed, or a cornbination ofsuch offenses; or
                   e ) any felony that is not otherwise a ct'it¡e of violcnce but involves:
                  (i) a minor victirn; (ii) the possession of a fireann or desttuctive device (as defined in l8 U.S.C. $ 921);
                  (iii) any other dangerous weapon; or (iv) a failure to register undel l8 U.S.C. $ 2250; ønd
                 the defendant has pleviously been convicted ofa Federal offense that is described in 18 U.S.C
                       $ 3142(Ð(1), or of a State or local offense that would have been such an offense     if a circutnstance giving rise
                          Federal jurisdiction had existed; and
                         ) the offense described in paragraph (2) above for which the defendant has been convicted was
                       courrnitted while the defendant lryas on release pending trial for a Federal, State, or local offeuse; ønrl
                        4) a period of not more than five years has elapsed since the date of conviction, or the release of the
                       defendant from irrprisotttnent, for the offense described in paragraph (2) above, whichever is later


                                                                                                                                     Page I   ol   3
                  Case 3:19-mj-00935-RAR Document 13 Filed 06/21/19 Page 2 of 3



AO 472 (Rev. I l/l   6)   Order olDetention          Trial

             Rebuttablc Presumption Arises Under 18 U.S,C. $ 31a2(e)(3) (narcotics,firearm, other oflense$: There is a
                   presumption that no condition or combination of conditions will reasonably assut'e the appearance of the
      defèndant as required and the safety of the community because there is probable cause to believe that the defendant
      conlrnitted one or lnore of the following offenses:
                  an offense for which a rnaxirnum term of irnprisonment of 10 years or more is prescribed in the
             fittl
                   Controlled Substances Act (21 U,S.C, $$ 801-904), the Controlled Substances Import and Export Act (21
                   u.s,c,  $$ 951-971), or Chapter 705 of Title 46, U,S.C. (46 U,S.C, $$ 70501-70508),
                      an offense under l8 U.S.C, $$ 924(c)' 956(a), or 2332b;
                    ) an offense listed in 18 U.S,C. $ 2332b(gX5)(B) for which a maximum tenn of inprisonment of l0
                                                                                                                     years

                   or more is prescribed;
                      ) an offense under Chapter 77 of Title 18, U.S,C. (lS U,S,C. $S 1581-1597) forwhich a rnaxitnum tenn of
                   irnprisomnent of 20 years or more is prescribed; or
             ltSl       an offense involving a minor victim under l8 U.S.C. $$ 1201, 1591,2241,2242,2244(a)(l),2245,
                   225t,22s1A,2252(a)(t),2252(a)(2),2252(a)(3),2252[v(a)(l),2252A(a)(2),2252A(a)(3),2252A(a)(4),
                   2260, 2421, 2422, 2423, or 2425'


 @a.         Conctusions Regarding Applicability of Any Presumption Established Àbove


             fl ffr. defentlant lus rrul, iu['utluustl sufûcient                evidence to rcbut thc prcsumption abovc, qnd dctcntion is
                   ordered on that basís. (Part         III   need not be cornpleted.)


                   OR

                   The defendant has presented evidence suffìcient to rebut the presumption, but after considering the
                   presumption and the other factors discussed below, detention is wamanted.

                                        Part   III   - Analysis and Statement of the Reasons for Detention

     After considering the factors set fo¡th in l8 U,S,C. $ 31a2(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Govetnrnent has ptoven:

              clear and convincing evidence that no condition or combination of conditions of release                   will reasonably   assure
 lZUt
              safety of any other person and the cornmunity.
 -the
                  preponderance of evidence that no condition or combination of conditions of release                 will reasonably   assure
 Dt           a
       the defendant's appeat'ance as required'

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

        I     Weigtrt of evidence against the defendant is stlong
        fl    Subject to lengthy period ofincarceration ifconvicted
        ø     Prior criminal history
        ø     Participation in climinal activity while on probation, parole, or superuision
        fl    uirtory of violence or use of weapons
        !     History ofalcohol or substance abuse
        !     Lack of stable employtnent
        !      Lact< ofstable residence
        n      Lack ofhnancially lesponsible sureties


                                                                                                                                          Page 2   of   3
               Case 3:19-mj-00935-RAR Document 13 Filed 06/21/19 Page 3 of 3



  AO 472 (Rev. I   l/l   Order of Detention   Trial

        !    Lack of signifìcant comrnunity or family ties to this district
        n    Significant farnily or other ties outside the United States
        !    Lack of legal status in the United States
        !    Subject to removal or deportation after serving any period ofincarceration
        !    Prior failure to appear in court as ordered
        !    Prior atternpt(s) to evade law enforcernent
        !    Use of alias(es) or false documents
        !    Background information unknown or unverified
        ø    Prior violations of probation, parole, o¡' supervised release

  OTHER REASONS OR FURTHER EXPLANATION

For the reasons art.icul-ated in open court, the Court finds that the
government has proven by clear and convincing evidence that the defendant
represents a danger to the community. fn reaching this conclusion, the
Court rel-ies on the def endant's lengthy criminal- hist.ory (which includes a
conviction for a weapons offense, multipJ-e larcenies, and drug sal-es) ;
defendant's history of probation violations (three) and the fact that the
alleged offense was committed while the defendant was on probation and
that the alleged offense is similar to past offenses (drugs); and the
st.atements on the intercepts which allegedly relate to the defendant.
robbing peopl-e or planning to rob people and / or sel_l_íng drugs.




                                                Part IV - Directions Regarding Detention

  The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
  conllnement in a corrections facility separate, to the extent practicable, fì'om persons awaiting or serving sentences or being
  held in custody pending appeal. The defendaut rnust be afforded a reasonable opportunity for private consultation with
  defense counsel. On order of a court of the United States or on request of an attomey for the Governrnent, the person in
  charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
  connection with a court ploceeding.

  Date: 6/2L/20]-9                                                       /s/
                                                                         /s/ Robert A. Richardson
                                                                             United States Magistrate Judge




                                                                                                                        Page 3   ol   3
